DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/07/2022.
The amendments filed on 03/07/2022 have been entered. Accordingly claims 1-21 remain pending. Applicant has presently amended independent claims 1, 17, and 21.
The previous objections to the claims have been withdrawn in light of applicant's amendments to claims 1, 17, and 21. 

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Specifically applicant argues, regarding amended claims 1 and 17 on pages 8-9, that the element 112 of Southern allegedly does not surround the transducers. Examiner respectfully disagrees. Fig. 1, which has been reproduced below, shows the outer casing 112 surrounds the transducer elements 102 around the plane into the page.

    PNG
    media_image1.png
    548
    524
    media_image1.png
    Greyscale

	Applicant further argues, see pages 9-10, that the prior art of record allegedly fails to disclose wherein adjacent patches are slidable relative to one another in the direction of the second axis, said second axis being substantially perpendicular to the transmission direction. In response examiner first notes that Southern discloses each and every aspect of this limitation except for said second axis being substantially perpendicular to the transmission direction. Secondary reference Barnard teaches in paragraph [0063] and Fig. 10, reproduced below with annotations:
“The transducers 18, control and processing system 50, battery 22 and motor 20 are rigidly coupled together to move in unison during operation via a frame 71 or similar structure. The motor 20 may be a dual motion linear and rotary actuator, the dual motion linear and rotary actuator drivingly coupled to the transducers 18 and other components to move the transducers 18 relative to the housing 12 via a drive shaft 21. The motor 20 may drive the transducers 18 linearly along the longitudinal axis and rotationally about the longitudinal axis, either simultaneously or independently.”

    PNG
    media_image2.png
    274
    544
    media_image2.png
    Greyscale

Therefore, Barnard does teach said second axis being substantially perpendicular to the transmission direction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Drawings
The drawings were received on 03/07/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Southern (US 9,078,593 B2, July 14, 2015) in view of Savord (US 2015/0085617, March 26. 2015).
Regarding claim 1, Southern discloses a multi-patch ultrasonic array defining a first axis and a second axis perpendicular to the first axis (“An ultrasound probe device including an array of transducers, at least one of which is movable relative to at least one of the other transducers. Each movable transducer may be movable relative to at least one of the other transducers along one axis of movement only” abstract, also see Fig. 1, reproduced below, and corresponding description), the array comprising: 
a plurality of transducer elements (transducers 102, in Fig. 1 and corresponding description; also see “The array may be a linear array comprising only one row of perhaps up to a hundred transducers 102, or the array may take a different form, for example a rectangular or approximately circular array with each row comprising tens or hundreds of transducers 102.” col. 3, ll. 57-61), the plurality of transducer elements arranged substantially along the first axis of array (see first axis as annotated by examiner in Fig. 1 below, and corresponding description); 
a frame (outer casing 112 in Fig. 1 and corresponding description) connecting the plurality of transducer elements and surrounding the plurality of transducer elements (“the entire assembly of transducers 102 and the driver 104 are at least partially housed in an outer casing 112. The distal (when viewed with respect to the driver 104) ends of the transducers 102 may be exposed, or the distal end of the entire array may be covered by a flexible sheath.” col. 4, ll. 4-10; also see Fig. 1 and corresponding description which shows outer casing 112 surrounds the transducer elements 102 around the plane into the page) wherein adjacent patches are slidable relative to one another (“the driver 104 is operable to move one or more of the transducers 102 relative to at least one or more other transducers 102. Any movement of a transducer 102 relative to another performed by the driver 104 is along the axis of movement of the, or each, respective transducer.” col. 5, ll. 11-16) in the direction of the second axis (see movement of transducers 102 in the direction of the annotated second axis in Fig. 1 below and corresponding description).

    PNG
    media_image1.png
    548
    524
    media_image1.png
    Greyscale

Although Southern teaches multiple rows of transducer elements 102, as shown above (e.g. see “rectangular [...] array” in col. 3, ll. 57-61), which suggests a plurality of patches of transducer elements, Southern fails to explicitly disclose a plurality of patches of transducer elements.
However, Savord teaches, in the same field of endeavor, an ultrasonic array with a plurality of patches of transducer elements (“The 2D array is configured into patches of elements” abstract; also see Fig. 2, reproduced below, and corresponding description).



    PNG
    media_image3.png
    502
    683
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with a plurality of patches of transducer elements as taught by Savord in order to improve the multiline performance of both 1D and 2D array probes by enabling the reception of a high order of multilines without artifacts and image brightness discontinuities (abstract and [0006] of Savord).
Regarding claim 11, Southern further discloses wherein the patches are electromechanically actuated (“the exact nature of these actuators 108, but they could be for example, electromechanical, or they could be pneumatic or hydraulic.” col. 4, ll. 1-3).
Regarding claim 12, Southern further discloses wherein each of the plurality of patches comprises a one dimensional or a two dimensional sub-array of transducer elements (“the array of transducers is a linear array having only one row of transducers. In another embodiment, the array of transducers is arranged as a 2-dimensional array having more than one row of transducers.” col. 2, l. 66- col. 3, l. 3).

Claims 2, 3, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord as applied to claim 1 above and further in view of Berard-Andersen et al. (US 2015/0018686, January 15, 2015, hereinafter “Berard”).
Regarding claim 2, Southern modified by Savord discloses the limitations of claim 1 as stated above but fails to disclose wherein the frame comprises a plurality of cells, each cell enclosing a single patch of the plurality of patches.
However, Berard teaches, in the same field of endeavor, wherein the frame comprises a plurality of cells, each cell enclosing a single patch of the plurality of patches (“For example, the probe may comprise a series of relatively rigid segments, each connected by flexible couplings. The relatively rigid segments may house rigid transducers” [0048]; also see Figs. 1-4 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the frame comprises a plurality of cells, each cell enclosing a single patch of the plurality of patches as taught by Berard in order to obtain a greater flexibility without impairing operation of the transducers, which are typically rigid ([0048] of Berard).
Regarding claim 3, Southern modified by Savord and Berard discloses the limitations of claim 2 as stated above, specifically regarding the plurality of cells as shown above. Southern further discloses wherein each cell and respective patch is operatively associated with a sensor configured to provide a location of the patch relative to the cell (“each subsequent image taking step is preceded by a step of changing the configuration of the transducers by enacting movement of at least one movable transducer relative to at least one other transducer of the array, and maintaining contact between the ultrasound probe device and a region of interest throughout the entire process.” col. 3, ll. 15-21).
Regarding claim 8, Southern modified by Savord and Berard discloses the limitations of claim 2 as stated above and Southern further teaches wherein each cell comprises a flexible membrane along a transmission side of the array (“the distal end of the entire array may be covered by a flexible sheath” col. 4, ll. 8-10). 
Regarding claim 15, Southern modified by Savord discloses the limitations of claim 1 as stated above but fails to disclose wherein the frame is configured to be mechanically secured to a surface of a subject to be imaged.
However, Berard teaches, in the same field of endeavor, wherein the frame is configured to be mechanically secured to a surface of a subject to be imaged (“A tape for securing an ultrasound probe to the skin may include a sonolucent silicone gel for transmitting ultrasound from an ultrasound transducer to the body.” Abstract).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the frame is configured to be mechanically secured to a surface of a subject to be imaged as taught by Berard in order to provide an ultrasound probe that can monitor a signal in a single location without the need for an operator holding the probe against the skin ([0004], [0008] of Berard).
Regarding claim 16, Southern modified by Savord and Berard discloses the limitations of claim 15 as stated above. Berard further teaches wherein the frame is configured to be mechanically secured via an adhesive along a transmission side of the array (“The tape may include a first adhesive surface for adhesion of the silicone gel to the skin and a second adhesive surface for adhesion of the silicone gel to the ultrasound probe.” [0010]; also see Figs. 1-3 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the frame is configured to be mechanically secured via an adhesive along a transmission side of the array as taught by Berard in order to fix the ultrasound probe to a surface with a sonolucent gel that can adhere to the body structure of interest while reducing or removing echoes and/or interference created by the transition between the different gel and structural layers ([0009] of Berard).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord and Berard as applied to claims 1-2 above and further in view of Keast et al. (US 2002/0138074, September 26, 2002, hereinafter “Keast”).
Regarding claim 4, Southern modified by Savord and Berard discloses the limitations of claim 2 as stated above but fails to disclose wherein each cell has a length substantially the same as a length of the patch enclosed therein, and wherein the cell has a width which is greater than a width of the patch enclosed therein.
However, Keast teaches, in the same field of endeavor, wherein each cell has a length substantially the same as a length of the patch enclosed therein, and wherein the cell has a width which is greater than a width of the patch enclosed therein (“the transducer assembly 202 and elongate member 218 may be slidably located in the hollow electrically-conductive member 224. Therefore, when the conductive member 224 is used to create a collateral channel, it may be desirable to space the transducer assembly 202 a sufficient distance from the conductive member 224 to prevent damage to the assembly 202.” [0057]; also see Figs. 2C-D reproduced below, and corresponding descriptions; examiner has interpreted the diameter of the transducer assembly is interpreted as the “cell length and patch length” and the length of the transducer assembly is interpreted as the “cell width and patch width”).

    PNG
    media_image4.png
    250
    496
    media_image4.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein each cell has a length substantially the same as a length of the patch enclosed therein, and wherein the cell has a width which is greater than a width of the patch enclosed therein as taught by Keast in order to allow contact between the electrically-conductive member and the transducer while preventing damage to the assembly. Additionally, the much shorter width of the transducer assembly than the elongate member will allow slidability of the transducer member within the elongate member. ([0057] of Keast).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord as applied to claim 1 above and further in view of Keast.
Regarding claim 5, Southern modified by Savord discloses the limitations of claim 1 as stated above but fails to disclose wherein each cell comprises transverse sidewalls, and wherein each patch is frictionally retained between the transverse sidewalls of a respective cell.
However, Keast teaches, in the same field of endeavor, each cell comprises transverse sidewalls, and wherein each patch is frictionally retained between the transverse sidewalls of a respective cell (“a variation of a tip 204 having at least one rib 248 which may provide a friction fit with the elongate member 218.” [0080]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Savord with wherein each cell comprises transverse sidewalls, and wherein each patch is frictionally retained between the transverse sidewalls of a respective cell as taught by Keast in order to increase the retention strength of the tip within the device ([0077] of Keast).
Regarding claim 9, Southern modified by Savord discloses the limitations of claim 1 as stated above but fails to disclose wherein the patches are configured to be manually movable in relation to one another.
However, Keast teaches, in the same field of endeavor, wherein the patches are configured to be manually movable in relation to one another (“the transducer assembly 202 and elongate member 218 may be slidably located in the hollow electrically-conductive member 224. [...] The sliding actuation of the device may be automated or manual. In a simple variation, one member may be slidable to another via use of a knob that permits relative movement between the components. Furthermore, it may be desirable to allow the operator of the device to actuate the components with a single hand.” [0057]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the patches are configured to be manually movable in relation to one another as taught by Keast in order to advance the transducer assembly out of hollow electrically-conductive member ([0057] of Keast).
Regarding claim 10, Southern modified by Savord and Keast discloses the limitations of claim 9 as stated above and Keast further teaches wherein each patch includes a knob on a surface opposite a transmission surface, wherein the knob is configured to enable a user to manually slide a patch in relation to another patch (“In a simple variation, one member may be slidable to another via use of a knob that permits relative movement between the components. Furthermore, it may be desirable to allow the operator of the device to actuate the components with a single hand.” [0057]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord and Berard as applied to claims 1-2 above and further Sorenson et al. (US 4,437,468, March 20, 1984, hereinafter “Sorenson”).
Regarding claim 6, Southern modified by Savord and Berard discloses the limitations of claim 2 as stated above but fails to disclose wherein each cells comprises transverse sidewalls, wall, and wherein each patch forms slider joints with opposite transverse sidewalls of a respective cell.
However, Sorenson teaches, in the same field of endeavor, wherein each cells comprises transverse sidewalls, wall, and wherein each patch forms slider joints with opposite transverse sidewalls of a respective cell (“The bore of blocks 34A and 34B is just slightly larger than the diameter of rails 33A and 33B respectively so that blocks 34A and 34B slide easily on their respective rails.” col. 5, ll. 16-19; examiner has interpreted the respective rails as the claimed slider joints).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein each cells comprises transverse sidewalls, wall, and wherein each patch forms slider joints with opposite transverse sidewalls of a respective cell as taught by Sorenson in order to guide the transducers in the direction it needs to move (col. 5, ll. 16-19 of Sorenson).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord and Berard as applied to claims 1-2 above and further in view of Keast and Haftman et al. (US 2009/0299193, December 3, 2009, hereinafter “Haftman”).
Regarding claim 7, Southern modified by Savord and Berard discloses the limitations of claim 2 as stated above but fails to disclose wherein an interior of each cell is greater than a corresponding dimension of the patch located in the cell, and wherein cavities formed between the patch and the interior of the cell is filled with acoustic coupling fluid.
However, Keast teaches, in the same field of endeavor, wherein an interior of each cell is greater than a corresponding dimension of the patch located in the cell (“the transducer assembly 202 and elongate member 218 may be slidably located in the hollow electrically-conductive member 224. Therefore, when the conductive member” [0057]; also see Figs. 2A-D; examiner has interpreted the transducer as the patch and the elongate member is interpreted as the cell).
Additionally, Haftman teaches, in the same field of endeavor, wherein cavities formed between the patch and the interior of the cell is filled with acoustic coupling fluid (“The fluid may fill the enclosed volume, wherein the ultrasound transducer array is immersed within the fluid to facilitate enhanced acoustic coupling upon bodily contact of the probe during imaging procedures.” [0006]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein an interior of each cell is greater than a corresponding dimension of the patch located in the cell as taught by Keast in order to allow the transducer to slide within the elongate housing while preventing damage to the transducer assembly ([0057] of Keast).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein cavities formed between the patch and the interior of the cell is filled with acoustic coupling fluid as taught by Haftman in order to more effectively transmit ultrasound waves to the region of interest during imaging procedures ([0006] of Haftman).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord as applied to claim 1 above and further in view of Lewis, JR. et al. (US 2016/0136687, May 19. 2016, hereinafter “Lewis”).
Regarding claim 13, Southern modified by Savord discloses the limitations of claim 1 as stated above but fails to disclose wherein the frame comprises a plurality of individual housings slidably joined to one another, wherein each individual housing encloses one of the plurality of patches..
However, Lewis teaches, in the same field of endeavor, wherein the frame comprises a plurality of individual housings slidably joined to one another, wherein each individual housing encloses one of the plurality of patches (“the center electrodes of the individual segments may be brought out to the side of the composite where they can be joined together to form a single conductor, or left separated to form individual addressable elements that can be used in electronic focusing” [0066]; also see Fig. 5 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the frame comprises a plurality of individual housings slidably joined to one another, wherein each individual housing encloses one of the plurality of patches as taught by Lewis in order to tie the electrodes together to form a common return path or improve cross coupling performance ([0066] of Lewis).
Regarding claim 14, Southern modified by Savord and Lewis discloses the limitations of claim 13 as stated above and Southern further discloses wherein the individual housings are pivotable to one another about an axis parallel to the second axis (“each, movable transducer is configurable to change a contact profile of the device by changing the position of the end of the, or each, movable transducer operable to emit ultrasound waves relative to the end operable to emit ultrasound waves of at least one other transducer.” col. 2, ll. 56-61).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord and Mozes et al. (US 2012/0209117, August 16, 2012, hereinafter “Mozes”).
Regarding claim 17, Southern discloses an ultrasound imaging system for providing a large field of view (“This configuration enables the probe to be used to generate linearly independent displacement fields from a sequence of images obtained without removing the probe from a contact surface of a region of interest.” col. 2, ll. 30-35), the system comprising: 
a multi-patch ultrasonic array (“An ultrasound probe device including an array of transducers, at least one of which is movable relative to at least one of the other transducers. Each movable transducer may be movable relative to at least one of the other transducers along one axis of movement only” abstract, also see Fig. 1, reproduced below, and corresponding description) comprising a plurality of ultrasound transducer elements (transducers 102, in Fig. 1 and corresponding description; also see “The array may be a linear array comprising only one row of perhaps up to a hundred transducers 102, or the array may take a different form, for example a rectangular or approximately circular array with each row comprising tens or hundreds of transducers 102.” col. 3, ll. 57-61) arranged substantially along a first axis of array (see first axis as annotated by examiner in Fig. 1 below, and corresponding description), wherein each transducer element of the plurality of ultrasound transducer elements is individually operable to transmit signals toward and receive signals from a region of interest (“Each transducer 102 is operable to receive an electrical signal from the controller 114, and to convert it into a sound wave to be emitted from the distal end of the transducer 102 into a region of interest.” col. 4, ll. 41-45), and wherein each transducer elements of the plurality of ultrasound transducer elements is slidable relative to an adjacent patch along a second axis of the array perpendicular to the first axis to customize a field of view of the array (“the driver 104 is operable to move one or more of the transducers 102 relative to at least one or more other transducers 102. Any movement of a transducer 102 relative to another performed by the driver 104 is along the axis of movement of the, or each, respective transducer.” col. 5, ll. 11-16; also see movement of transducers 102 in the direction of the annotated second axis in Fig. 1 below and corresponding description); 

    PNG
    media_image5.png
    304
    290
    media_image5.png
    Greyscale

a frame (outer casing 112 in Fig. 1 and corresponding description) connecting the plurality of ultrasound transducer elements and surrounding the plurality of ultrasound transducer elements (“the entire assembly of transducers 102 and the driver 104 are at least partially housed in an outer casing 112. The distal (when viewed with respect to the driver 104) ends of the transducers 102 may be exposed, or the distal end of the entire array may be covered by a flexible sheath.” col. 4, ll. 4-10; also see Fig. 1 and corresponding description which shows outer casing 112 surrounds the transducer elements 102 around the plane into the page);
an ultrasound scanner configured to generate an ultrasound image of at least a portion of the field of view from the received signals (“The received echoes, which are detected by the same piezoelectric elements used for transmission, are used to produce either a 3-dimensional (3-d), or more usually a 2-dimensional (2-d), map of tissue echogenecity.” col. 1, ll. 20-26).
Although Southern teaches multiple rows of transducer elements 102, as shown above (e.g. see “rectangular [...] array” in col. 3, ll. 57-61), which suggests a plurality of patches of transducer elements, Southern fails to explicitly disclose a plurality of patches of transducer elements.
However, Savord teaches, in the same field of endeavor, an ultrasonic array with a plurality of patches of transducer elements (“The 2D array is configured into patches of elements” abstract; also see Fig. 2, reproduced below, and corresponding description).



    PNG
    media_image3.png
    502
    683
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with a plurality of patches of transducer elements as taught by Savord in order to improve the multiline performance of both 1D and 2D array probes by enabling the reception of a high order of multilines without artifacts and image brightness discontinuities (abstract and [0006] of Savord).
Although Southern discloses communication between the plurality of patches and a controller via a control communicator (e.g. see col. 3, ll. 23-30), Southern fails to disclose a communication link configured to selectively couple each of the plurality of patches to the ultrasound scanner.
However, Mozes teaches, in the same field of endeavor, teaches a communication link configured to selectively couple each of the plurality of patches to the ultrasound scanner (“The pod 102 comprises a digital signal processor to digitally sample the captured ultrasonic waveforms and track a relative location and movement of the probe” [0028]; also see “The pod 102 is communicatively coupled to the transmitter or probe 110 and the receiver 104 over a communication link.” [0030]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with a communication link configured to selectively couple each of the plurality of patches to the ultrasound scanner as taught by Mozes in order to transmit and receive data functions to further processing and analysis (abstract of Mozes).
Regarding claim 18, Southern modified by Savord and Mozes discloses the limitations of claim 17 as stated above and Mozes further teaches wherein the communication link comprises a data transfer link configured to communicatively couple multiple patches from the plurality of patches to the ultrasound scanner at any given time (“The pod 102 can include a controller communicatively coupled to the probe communication link 109 and the receiver communication link 103 for synchronizing transmit and receive data functions of the digital signal processor.” [0028]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the communication link comprises a data transfer link configured to communicatively couple multiple patches from the plurality of patches to the ultrasound scanner at any given time as taught by Mozes in order to transmit and receive data functions to further processing and analysis (abstract of Mozes).
Regarding claim 19, Southern modified by Savord and Mozes discloses the limitations of claim 17 as stated above and Mozes further teaches wherein the communication link comprises a multiplexer configured to couple only one patch from the plurality of patches to the ultrasound scanner at any given time (“Control information can be multiplexed at the pod 102 to each transmitter [...] each ultrasonic transducer can perform separate transmit and receive functions.” [0031]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the communication link comprises a multiplexer configured to couple only one patch from the plurality of patches to the ultrasound scanner at any given time as taught by Mozes in order to reduce GPIO port use ([0031] of Mozes).
Regarding claim 20, Southern modified by Savord and Mozes discloses the limitations of claim 17 as stated above and Mozes further teaches wherein the communication link is configured to couple one or more of the patches from the plurality of patches to the ultrasound scanner based on tracking data received from a tracking device positioned on an interventional device (“The link station with attached pod 102 and receiver 104 track the location of the probe 110, and accordingly, the surgical tool 171 and its physical geometries and features (i.e., where the hemispherical end 172 is with respect to the acetabular cup; information which may be stored in a memory either on the pod 102 or a communicatively coupled link station that specifically relates the tool 171 orientation to the probe 102 orientation.” [0071]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with wherein the communication link is configured to couple one or more of the patches from the plurality of patches to the ultrasound scanner based on tracking data received from a tracking device positioned on an interventional device as taught by Mozes in order to render visual information corresponding to the orientation and position of transmitters/probes/trackers with respect to a coordinate system that provide surgical information and/or spatial position information ([0071] of Mozes).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Southern in view of Savord and Barnard et al. (US 2011/0224551, September 15, 2011, hereinafter “Barnard”). 
Regarding claim 21, Southern discloses a multi-patch ultrasonic array configured to transmit ultrasound toward a region of interest in a transmission direction and defining a first axis and a second axis perpendicular to the first axis (“An ultrasound probe device including an array of transducers, at least one of which is movable relative to at least one of the other transducers. Each movable transducer may be movable relative to at least one of the other transducers along one axis of movement only” abstract, also see Fig. 1, reproduced below, and corresponding description), the array comprising: 
a plurality of transducer elements (transducers 102, in Fig. 1 and corresponding description; also see “The array may be a linear array comprising only one row of perhaps up to a hundred transducers 102, or the array may take a different form, for example a rectangular or approximately circular array with each row comprising tens or hundreds of transducers 102.” col. 3, ll. 57-61, the plurality of transducer elements arranged substantially along the first axis of array (see first axis as annotated by examiner in Fig. 1 below, and corresponding description); 
a frame (outer casing 112 in Fig. 1 and corresponding description) connecting the plurality of transducer elements (“the entire assembly of transducers 102 and the driver 104 are at least partially housed in an outer casing 112. The distal (when viewed with respect to the driver 104) ends of the transducers 102 may be exposed, or the distal end of the entire array may be covered by a flexible sheath.” col. 4, ll. 4-10) wherein adjacent transducer elements are slidable relative to one another (“the driver 104 is operable to move one or more of the transducers 102 relative to at least one or more other transducers 102. Any movement of a transducer 102 relative to another performed by the driver 104 is along the axis of movement of the, or each, respective transducer.” col. 5, ll. 11-16) in the direction of the second axis (see movement of transducers 102 in the direction of the annotated second axis in Fig. 1 below and corresponding description).

    PNG
    media_image6.png
    304
    290
    media_image6.png
    Greyscale

Although Southern teaches multiple rows of transducer elements 102, as shown above (e.g. see “rectangular [...] array” in col. 3, ll. 57-61), which suggests a plurality of patches of transducer elements, Southern fails to explicitly disclose a plurality of patches of transducer elements.
However, Savord teaches, in the same field of endeavor, an ultrasonic array with a plurality of patches of transducer elements (“The 2D array is configured into patches of elements” abstract; also see Fig. 2, reproduced below, and corresponding description).



    PNG
    media_image3.png
    502
    683
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with a plurality of patches of transducer elements as taught by Savord in order to improve the multiline performance of both 1D and 2D array probes by enabling the reception of a high order of multilines without artifacts and image brightness discontinuities (abstract and [0006] of Savord).
Southern also fails to disclose said second axis being substantially perpendicular to the transmission direction. Instead Southern discloses said second axis being parallel to the transmission direction.
However, Barnard teaches, in the same field of endeavor, said second axis being substantially perpendicular to the transmission direction (“The transducers 18, control and processing system 50, battery 22 and motor 20 are rigidly coupled together to move in unison during operation via a frame 71 or similar structure. The motor 20 may be a dual motion linear and rotary actuator, the dual motion linear and rotary actuator drivingly coupled to the transducers 18 and other components to move the transducers 18 relative to the housing 12 via a drive shaft 21. The motor 20 may drive the transducers 18 linearly along the longitudinal axis and rotationally about the longitudinal axis, either simultaneously or independently.” [0063]; also see annotated Fig. 10 and corresponding descriptions below showing first axis, second axis, and transmission direction; also see Figs. 1-14 and corresponding descriptions).


    PNG
    media_image2.png
    274
    544
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Southern with said second axis being substantially perpendicular to the transmission direction as taught by Barnard in order to advantageously collect additional three dimensional date in an efficient manner ([0063] of Barnard).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793